SURFACE MODIFICATION OF SILICON-CONTAINING ELECTRODES USING CARBON DIOXIDE
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/12/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
In response to communication filed on 2/28/2022:
Claim 1 has been amended; claim 2 has been canceled. No new matter has been entered.
Previous rejections under 35 USC 103 have been upheld.

Response to Arguments
Applicant's arguments filed 2/28/2022 have been fully considered but they are not persuasive. 
The Applicant discloses: “The references do not teach or suggest such an arrangement in the SEI layer. The examiner argues that "Schaefer et al. teach an SEI comprising LiF and/or Li2CO3 can be greater than 0 nm and less than 50 nm (Paragraphs 0108 and 0110)" (Office Action, page 4). However, Schaefer paragraph [0110] only states that "the SEI layer comprises at least 2O, (semi)carbonates, in particular Li2CO3, ROCO2Li (wherein R=alkyl-, olefin-, alkenyl-, or aromatic substituents) and (CH2OCO2Li)2, polymeric compounds, like, for example, polyolefines, or mixtures thereof." This has nothing to do with the claimed SEI layer having solid carbonate that limits LiF particle growth during formation.”
The Examiner respectfully traverses. Paragraph 0110 of Schaefer states Li2CO3 and/or LiF can be used to make up an SEI layer. Applicant does not go into detail as to why this has nothing to do with the claimed subject matter when Schaefer claims they make up an SEI layer.
The Applicant discloses: “The examiner also argues that "Coowar further teaches that the SEI layer comprises solid carbonate on LiF particles (Paragraph 0137 discloses the SEI layer contains lithium fluoride and ethylene carbonate derivatives)" (Office Action, page 5). Paragraph [00136] of Coowar teaches nothing about SEI layers. Paragraph [00136] of the reference does state that "stable SEI layer containing lithium fluoride and ethylene carbonate derivatives", but this is not a teaching of the cell as claimed with the first electrode comprising silicon-dominant electrochemically active material having greater than 50% silicon by weight and having a solid electrolyte interphase (SEI) layer on the first electrode formed from exposing at least a part of the electrochemical cell to CO2; where the cell is held together with a polymer adhesive to maintain adhesion while theelectrochemical cell is exposed to CO2  and where the SEI layer is about 1 nm to about 20 nm thick and comprises solid carbonate on LiF particles. This also has nothing to do with the claimed SEI layer having solid carbonate that limits LiF particle growth during formation.
The Examiner respectfully traverses. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The Applicant discloses: “Applicant has specifically disclosed a cell that has an advantageous SEI layer. Consider, instant specification, paragraph [0043]: "the solid carbonate can provide a cap on the LiF particles to limit its growth during formation, allowing smaller particles to form a more uniform distribution in the SEI layer on the electrode surface". Applicant further discusses that "LiF particles can be formed and carbonate species may act as a capping agent on the surface of an electrode. The carbonates in current electrolyte systems do not efficiently form a protective layer on the LiF to control the LiF particle size. CO2 can be more efficient at forming solid carbonates such that the LiF particles do not grow to a larger size. Smaller LiF particles in the SEI layer can allow for a more uniform distribution on the electrode surface, yielding a more lithium conductive SEI layer." (Specification, paragraph [0029]). 
None of Coowar, Seong, Wang or Schaefer, alone or in combination, teach the specifically claimed electrochemical cell having a first electrode comprising silicon- dominant electrochemically active material having greater than 50% silicon by weight and having a solid electrolyte interphase (SEI) layer on the first electrode formed from exposing at least a part of the electrochemical cell to CO2 where the cell is held together with a polymer adhesive to maintain adhesion while the electrochemical cell is exposed to CO2  where the SEI layer is about 1 nm to about 20 nm thick and comprises solid carbonate on LiF particles and where the solid carbonate limits LiF particle growth during formation.”
The Examiner respectfully traverses. Applicant does not explain how the references, in combination, teach away from the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-11, and 13-24 are rejected under 35 U.S.C. 103 as being unpatentable over Coowar et al. (US 2013/0069601 A1), Seong et al. (US 2018/0108914 A1), Wang et al. (US 2019/0131626 A1) and further in view of Schaefer et al. (US 2014/0154533 A1).
Regarding claims 1, 22-24, Coowar et al. teach an electrochemical cell (Abstract) comprising: a first electrode (Paragraphs 0003, 0057, and 0173 disclose an anode.), a second (Paragraphs 0003, 0067, and 0173 disclose a cathode.), a separator between the first and second electrodes (Paragraphs 0003, 0068, and 0173 disclose an electrolyte.), and an electrolyte in a cell container (Paragraph 0173 disclose enclosure in an aluminum laminate bag.), wherein the first electrode comprises silicon- dominant electrochemically active material (Paragraph 0168), wherein the silicon-dominant electrochemically active material comprises greater than 50% silicon by weight (Paragraph 0168 discloses 75-80% by weight of silicon.), and a solid electrolyte interphase (SEI) layer on the first electrode formed from exposing at least a part of the electrochemical cell to CO2 (Paragraphs 0017, 0043, 0051, 0139-0140, 211 disclose CO2 is dissolved in the electrolyte by bubbling through the electrolyte in the cell prior to sealing and that the dissolved CO2 forms a stable SEI layer on the electrode surface.). 
Coowar further teaches that the SEI layer comprises solid carbonate with LiF particles (Paragraph 0137 discloses the SEI layer contains lithium fluoride and ethylene carbonate derivatives).
However, Coowar does not disclose wherein the solid carbonate limits LiF particle growth during formation.
2112.01    Composition, Product, and Apparatus Claims 
II.    COMPOSITION CLAIMS — IF THE COMPOSITION IS PHYSICALLY THE SAME, IT MUST HAVE THE SAME PROPERTIES
"Products of identical chemical composition cannot have mutually exclusive properties." In re Spada
However, Coowar does not teach wherein the first electrode, the second electrode, and the separator are held together with a polymer adhesive on the separator in order to maintain adhesion between the first electrode, second electrode, and separator while the at least a part of the electrochemical cell is exposed to CO2.
Seong et al. teach an electrode assembly that includes a mixture of polyvinylidene fluoride (PVDF) and polymethylmethacrylate (PMMA) (Paragraphs 0030-0031).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Coowar with song in order to provide improved adhesion strength and oxidation resistance between the separator and electrodes, thus ensuring the electrodes and separator remain in close contact and improving battery operations. Therefore, it would have been obvious to have held the separator and first and second electrodes with a polymeric adhesive in order to facilitate improved battery operation.
However, neither Coowar nor Seong teach wherein the first electrode is a self-supported film.
Wang teaches a self-supporting negative electrode film (Paragraph 0077). 
Therefore, it would have been obvious to one of ordinary skill in the art would understand that including such a self- supporting film in the negative electrode would prevent surface changes during processing, thereby facilitating improved negative electrode performance. Therefore, it would have been obvious to have included a self-supporting film in the electrode in order to facilitate improved performance.
However, Coowar, Seong, and Wang do not teach wherein SEI layer is about 1 nm to about 20 nm thick.
Schaefer et al. teach an SEI comprising LiF and/or Li2CO3 can be greater than 0 nm and less than 50 nm (Paragraphs 0108 and 0110).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the SEI thickness of Coowar (which discloses the SEI layer not being too thick or thin) with the thickness as disclosed in Schaefer in order to contribute to the safety of the electrochemical cell by preventing at least partly, preferably completely a lithium dendrite growth. Furthermore, the SEI layer protects, in particular, the electrochemically active material against undesired reactions with the electrolyte and thus contributes to antagonize the decomposition of the electrochemical active material and the therewith related capacity loss of the electrochemical cell.
Regarding claim 3, the combination of Coowar, Seong, Wang, and Schaefer et al. teach the electrochemical cell of claim 1. Coowar further teaches that the formation of the SEI layer occurs during lithiation (Paragraphs 0028, 0029, 0077 and 0078 disclose SEI layer grows during lithiation.)
Regarding claims 4 and 5, the combination of Coowar, Seong, Wang, and Schaefer et al. teach the electrochemical cell of claim 1. Coowar further teaches wherein the silicon-dominant electrochemically active material comprises the silicon at about 60% to about 100% by weight or 70% to about 100% by weight (Paragraph 0168 discloses the amount of structure silicon material in the anode is 74-80% by weight.).
Regarding claim 6, the combination of Coowar, Seong, Wang, and Schaefer et al. teach the electrochemical cell of claim 1. Coowar further teaches wherein wherein the second electrode comprises nickel cobalt aluminum (NCA) (Paragraph 0151 discloses the cathode material may be Li1-xCo0.15Al0.05O2.).
Regarding claim 7, the combination of Coowar, Seong, Wang, and Schaefer et al. teach the electrochemical cell of claim 1. However, they do not teach wherein the CO2 is produced from the Li2CO3 on a surface of the NCA.
However, Coowar does teach that producing CO2 and LiF from the reaction with Li2CO3 and hydrogen fluoride improves the quality of SEI layers (Paragraph 0039). 
Therefore, it would have been obvious to one with ordinary skill in the art would therefore realize that producing CO2 from Li2CO3 on the NCA surface would yield an improved SEI layer on the NCA-based electrode, thereby facilitating improved battery performance. Therefore, it would have been obvious to have formed CO2 from Li2CO3 on the NCA surface in order to facilitate improved battery performance.
Regarding claim 8, the combination of Coowar, Seong, Wang, and Schaefer et al. teach the electrochemical cell of claim 1. Coowar further teaches wherein the second electrode comprises lithium cobalt oxide (LCO), lithium manganese oxide (LMO), or nickel manganese cobalt (NMC). (Paragraph 0170 discloses LCO.)
Regarding claim 9, the combination of Coowar, Seong, Wang, and Schaefer et al. teach the electrochemical cell of claim 1. Coowar further teaches wherein the CO2 is provided in the cell container (Paragraphs 0043 and 0139-0140 disclose CO2 is dissolved in the electrolyte.).
Regarding claims 10 and 11, the combination of Coowar, Seong, Wang, and Schaefer et al. teach the electrochemical cell of claim 1. Coowar further teaches wherein the CO2 is provided in an amount of about 0.01 or 0.1 to about 0.6 mg per mg of silicon. (Paragraph 0140 discloses the electrolyte comprises 0.05 wt.% to 0.5 wt.% CO2 which results in 0.01 or 0.1 to 0.6 mg CO2 per mg of silicon.)
Regarding claim 13, the combination of Coowar, Seong, Wang, and Schaefer et al. teach the electrochemical cell of claim 1. Coowar further teaches that the CO2 is dissolved in the electrolyte (Paragraphs 0043 & 0139-0140).
Regarding claim 14, the combination of Coowar, Seong, Wang, and Schaefer et al. teach the electrochemical cell of claim 1. Coowar further teaches wherein the CO2 is dissolved in an amount of about 0.01 to about 0.6 mg per mg of the silicon. (Paragraph 0140 discloses the electrolyte comprises 0.05 wt.% to 0.5 wt.% CO2 which results in 0.01 or 0.1 to 0.6 mg CO2 per mg of silicon.)
Regarding claim 15, the combination of Coowar, Seong, Wang, and Schaefer et al. teach the electrochemical cell of claim 1. However, they do not teach producing CO2 from a carbonate in the cell container. However, Coowar does teach that producing CO2 and LiF from the reaction with Li2CO3 and hydrogen fluoride improves the quality of SEI layers (Paragraph 0039). 
Therefore, it would have been obvious to one with ordinary skill in the art would therefore realize that producing CO2 from such a carbonate in the container would yield an improved SEI layer on the NCA-based electrode, thereby facilitating improved battery performance. Therefore, it would have been obvious to have formed CO2 from a carbonate in the cell container in order to facilitate improved battery performance.
Regarding claims 16-18, the combination of Coowar, Seong, Wang, and Schaefer et al. teach the electrochemical cell of claim 1. Coowar further teaches wherein the electrolyte comprises greater than about 10% to about 90% carbonate solvent by weight, wherein the electrolyte comprises a cyclic carbonate solvent, and wherein the solvent comprises fluoroethylene carbonate (FEC), difluoroethylene carbonate (F2EC), trifluoroethylene carbonate (F3EC), ethylene carbonate (EC), propylene carbonate (PC), trifluoropropylene carbonate (TFPC), or a mixture (Paragraphs 0069 and 0137 disclose 0-8 wt.% cyclic carbonates including a vinyl group and 0-70 wt.% fluorinated cyclic carbonates such as FEC. This results in 0-78 wt.% carbonate solvent.)
Regarding claims 19 and 20, the combination of Coowar, Seong, Wang, and Schaefer et al. teach the electrochemical cell of claim 1. Coowar further teaches wherein  the electrolyte comprises a linear carbonate solvent, wherein the solvent comprises ethylmethyl carbonate (EMC), diethyl carbonate (DEC), dimethyl carbonate (DMC), methyl 2,2,2- trifluoroethyl carbonate (TFEMC), ethyl 2,2,2- trifluoroethyl carbonate (TFDEC), difluoromethyl fluoromethyl carbonate (TFDMC), or a mixture thereof. (Paragraph 0136 discloses EMC and DMC.)
Regarding claim 21, the combination of Coowar, Seong, Wang, and Schaefer et al. teach the electrochemical cell of claim 1. Coowar further teaches wherein the separator comprises polyolefin, cellulose, or a combination thereof (Paragraph 0173 discloses polyethylene.)

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Coowar et al. (US 2013/0069601 A1), Seong et al. (US 2018/0108914 A1), Wang et al. (US 2019/0131626 A1) and further in view of Schaefer et al. (US 2014/0154533 A1) and further in view of Kita et al (US 5,691,084 A).
Regarding claim 12, the combination of Coowar, Seong, Wang, and Schaefer et al. teach the electrochemical cell of claim 1. Further, Coowar teaches bubbling the CO2 in the electrolyte (Paragraph 0211), but does not teach that CO2 is provided by adding dry ice. 
However, Kita teaches dissolving CO2
Therefore, it would have been obvious to one with ordinary skill in the art would realize that adding dry ice to the electrolyte in the alternative to bubbling CO2 would yield the predictable result of providing the CO2 needed to generate the SEI layer (see col. 6, lines 32-41; see also KSA Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQe2d 1385, 1395-97 (2007); see also MPEP § 2143 I. B.). Therefore, it would have been obvious to have provided the CO2 by adding dry ice to the electrolyte in order to yield the predictable result of generating the SEI layer.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729